IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40190
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ERIC DIONEL LEWIS,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:97-CR-103-1
                       - - - - - - - - - -
                          November 6, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Eric Dionel Lewis appeals his guilty-plea conviction and

sentence for possession with intent to distribute cocaine base in

violation of 21 U.S.C. § 841(a)(1).   Lewis argues that the

district court erroneously believed that it lacked the authority

to grant a downward departure based on sentencing entrapment and

that the district court did not consider the appropriate factors

in determining whether his case was atypical.   The district court

considered Lewis’ argument that he was predisposed to sell only

small amounts of cocaine and that he would not have sold a large

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40190
                                -2-

amount of cocaine if the Government’s confidential informant had

not repeatedly requested it and offered him money and other

assistance.   The district court determined that Lewis had not

demonstrated facts which warranted a downward departure based on

sentencing entrapment.   Because the district court did not deny

the downward departure based on an erroneous assumption that it

lacked the authority to depart downward based on sentencing

entrapment, the district court’s denial of Lewis’ motion for a

downward departure is unreviewable.   See United States v.

Burleson, 22 F.3d 93, 95 (5th Cir. 1994).   Accordingly, Lewis’

appeal is dismissed for lack of jurisdiction.

     APPEAL DISMISSED.